DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, 6, 7, 9, 11-14, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 8, and 14-16 of U.S. Patent No.10,787,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims. The table below summarizes which patented claim corresponds to each instant claim.
Instant Application
US Patent 10,787,932
1
1
2
1
6
2
7
5
9
8
11
6
12
14
13
6 or 15 “the pressure side includes at least one tip dust hole” is adequate to meet all limitations concerning the hole proximate the pressure side
14
6
17
15
18
16


Claim Interpretation
The instant claims are not interpreted to require that the first, second, and third angles are different, nor that they different from 90º.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flodman (US 6,595,748) in view of Liang (US 7,922,451).
[AltContent: oval][AltContent: textbox (C)][AltContent: textbox (radial)][AltContent: arrow][AltContent: textbox (axial)][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    442
    437
    media_image1.png
    Greyscale

claim 1, Flodman discloses:
A turbine blade, comprising:
an airfoil (14) that extends from a platform (16) to a tip (34), and from a leading edge (28) to a trailing edge (30), the airfoil having a pressure side (24) and an opposite suction side (26), the tip having a tip region that extends from the leading edge toward the trailing edge (see Fig 2), the tip region bounded by a wall (A in annotated Fig 2 above) that extends from the suction side to the pressure side at an angle (approximately perpendicular to the vertical/radial extent of either wall), with a tip flag channel (62 together with radially outermost/topmost portion of 44 in broken-line circle of annotated Fig 2) defined by at least the pressure side, the suction side and the wall (see Fig 5), the leading edge having a leading edge cooling circuit (44, together with 46 and 36) that is defined from the platform to the tip flag channel (see Fig 2), the leading edge cooling circuit in fluid communication with the tip flag channel (at border of broken line circle in annotated Fig 2 above) to direct cooling fluid received from the platform radially into the tip flag channel (see Figs 6-8, flow from 44 to 62), and …at least one tip dust hole (66) defined through the wall…, the at least one tip dust hole having an inlet in fluid communication with the tip flag channel and an outlet in fluid communication with a fluid surrounding the tip of the airfoil (see Fig 2) to direct particles in the cooling fluid out of the airfoil (this function is a result of the structure of a hole that connects the inside of the airfoil to the outside of the airfoil, with a flow of coolant therethrough, col 6 lines 13-16),…; and
at least one rib (68) defined on the wall that extends from the suction side to the pressure side at a second angle (approximately perpendicular to the axial extent of the pressure or suction side) to direct the particles and a portion of the cooling fluid into the inlet of each of the at least one tip dust hole (when particles are entrained in the fluid, some will exit through hole 66 because some coolant exits through hole 66, col 6 lines 13-16; in particular, ribs C in annotated Fig 2 above are positioned downstream and adjacent to a hole 66, and thus could perform this function).
Flodman does not disclose:
the pressure side includes [the tip dust hole]
[the tip dust hole] proximate the pressure side (interpreted as nearer the pressure side than the suction side)
and the at least one tip dust hole is defined proximate the pressure side

    PNG
    media_image2.png
    383
    627
    media_image2.png
    Greyscale

Liang teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine blade of Flodman by using curved cooling holes distributed across the pressure side wall, the tip rail, and the tip wall, as taught by Liang to obtain the benefits of improved cooling and reduced over-tip leakage. 
Regarding claim 13, the turbine blade of Flodman as modified by Liang as described above with reference to claim 1, and for the same reasons, teaches:
A turbine blade, comprising:
an airfoil (with continuing reference to Flodman except as noted: 14) that extends from a platform (16) to a tip (34), and from a leading edge (28) to a trailing edge (30), the airfoil having a pressure side (24) and an opposite suction side (26), the tip having a tip region that extends from the leading edge toward the trailing edge (see Flodman Fig 2), the tip region bounded by a wall (A in annotated Fig 2 above) that extends from the suction side to the pressure side at an angle (approximately perpendicular to the vertical/radial extent of either wall), with a tip flag channel (62 together with broken line circle portion of 44) defined by at least the pressure side, the suction side and the wall (see Flodman Fig 5), the leading edge having a leading edge cooling circuit (44 together with 46 and 36) that is defined from the platform to the tip flag channel (see Flodman Fig 2), the leading edge cooling circuit in fluid communication with the tip flag channel (at border of broken line circle in annotated Fig 2 above) to direct cooling fluid received from the platform radially into the tip flag channel (see Figs 6-8), the leading edge cooling circuit including a plurality of cooling features (Flodman holes 48, see Fig 2, also ribs visible on 42 in Fig 2) that are spaced apart radially within the leading edge cooling circuit and the pressure side (as taught by Liang, see combination statement for claim 1) includes at least one tip dust hole defined through the wall proximate the pressure side (see Liang Fig 5), the at least one tip dust hole having an inlet in fluid communication with the tip flag channel and an outlet in fluid communication with a fluid surrounding the tip of the airfoil to direct particles in the cooling fluid out of the airfoil (since cooling fluid is directed out of the airfoil, particles entrained in the cooling fluid are also directed out), and the at least one tip dust hole is defined proximate the pressure side (see Liang Fig 5 and combination statement for claim 1): and
at least one rib (Flodman 68) defined on the wall that extends from the suction side to the pressure side at a second angle (approximately perpendicular to the axial extent of the pressure or suction side) to direct the particles and a portion of the cooling fluid into the inlet of the at least one tip dust hole (when particles are entrained in the fluid, some will exit through hole 66 because some coolant exits through hole 66, see Flodman col 6 lines 13-16; in particular, ribs C .
Regarding claim 2, the turbine blade of Flodman as modified by Liang teaches:
the at least one rib (68) is defined on the wall to extend into the tip flag channel at a third angle (approximately perpendicular to the tip wall).
Regarding claim 4, the turbine blade of Flodman as modified by Liang teaches:
the at least one rib includes a plurality of ribs (ribs C in Flodman annotated Fig 2), with at least one first rib of the plurality of ribs extending substantially perpendicular to the wall, and at least one second rib of the plurality of ribs extending at a third angle relative to the wall (both ribs are substantially perpendicular and the third angle is about 90º).
Regarding claims 7 and 18, the turbine blade of Flodman as modified by Liang teaches:
the pressure side of the airfoil includes a squealer tip extension, and the at least one tip dust hole is defined through the squealer tip extension (see Liang Fig 5 at 22).
Regarding claims 8 and 19, the turbine blade of Flodman as modified by Liang teaches:
the at least one tip dust hole is defined within the pressure sidewall such that the outlet of the at least one tip dust hole is defined through the wall (see modification by Liang in the rejection of claim 1, see Liang Fig 5 at 23).
Regarding claims 9 and 20, the turbine blade of Flodman as modified by Liang teaches:
the at least one tip dust hole is defined within the pressure sidewall such that the outlet of the at least one tip dust hole is defined through the pressure sidewall (see modification by Liang in the rejection of claim 1, see Liang Fig 5 at 21).
Regarding claim 11, the turbine blade of Flodman as modified by Liang teaches:
the leading edge cooling circuit includes a plurality of cooling features (Flodman holes 48, see Fig 2, also ribs visible on 42 in Fig 2) that are spaced apart radially within the leading edge cooling circuit.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flodman (US 6,595,748) in view of Liang (US 7,922,451) as applied to claims 1 and 13, and further in view of or as evidenced by Shchukin (US 2015/0003975).
Regarding claims 3 and 15, the turbine blade of Flodman as modified by Liang does not teach:
the at least one rib has a first side opposite a second side, and the first side of the at least one rib is curved relative to the second side.
Flodman discloses that the blade is made by casting (col 3 lines 5-7).

    PNG
    media_image3.png
    135
    343
    media_image3.png
    Greyscale

Shchukin teaches:

COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the turbine blade of Flodman as modified by Liang to have ribs with rounded corners and fillets to allow the blade to be made by casting. Alternatively, Shchukin provides evidence that the turbulator ribs shown in Flodman as having sharp corners inherently do not have sharp corners due to the limitations of the casting process, and thus have some curvature, including oppositely curved fillets and oppositely curved edges.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flodman (US 6,595,748) in view of Liang (US 7,922,451) as applied to claims 1 and 13, and further in view of Hall (US 5,919,031).
Regarding claim 5, the turbine blade of Flodman as modified by Liang does not teach:
a length of the plurality of ribs increases from the leading edge to the trailing edge.
Flodman discloses that cooling fluid flows along the tip flag passage and is exhausted along the way at holes 66. One of ordinary skill know that the temperature of the cooling fluid increases as it moves through the airfoil and removes heat from the airfoil walls. Thus, as the cooling fluid travels through the 
Hall teaches:
a gas turbine engine airfoil having internal ribs to improve cooling, where the ribs increase in height along the direction of coolant flow to compensate for an increase in cooling fluid temperature and provide more even cooling to the airfoil (col 3 lines 27-49).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the turbine blade of Flodman as modified by Liang by forming the ribs in the tip flag passage with increasing height along the direction of coolant flow, as taught by Hall, to provide more even cooling.
Regarding claim 16, the turbine blade of Flodman as modified by Liang teaches:
the at least one rib includes a plurality of ribs (ribs C in Flodman annotated Fig 2), with at least one first rib of the plurality of ribs extending substantially perpendicular to the wall, and at least one second rib of the plurality of ribs extending at a third angle relative to the wall (both ribs are substantially perpendicular and the third angle is about 90º).
The turbine blade of Flodman as modified by Liang does not teach:
a length of the plurality of ribs increases from the leading edge to the trailing edge.
Hall teaches this limitation, and claim 16 is rejected over Flodman, Liang, and Hall for the same reasons as described above with reference to claim 5.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Flodman (US 6,595,748) in view of Liang (US 7,922,451) as applied to claims 1 and 13, and further in view of Bedrosyan (US 2015/0078916).
Regarding claim 10, the turbine blade of Flodman as modified by Liang does not teach:
a diameter of the inlet of the at least one tip dust hole is greater than a diameter of the outlet of the at least one tip dust hole.
Bedrosyan teaches:
 a cooling hole through a tip rail. “The converging nature of the cooling holes 400 results in an increased flow velocity while preventing or mitigating pressure losses at the hole inlet, thereby maximizing the pressure of the air flow through the outlet 482” ([0033]) to reduce over-tip leakage ([0035]).

    PNG
    media_image4.png
    414
    286
    media_image4.png
    Greyscale

COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the turbine blade of Flodman as modified by Liang by forming the holes as converging holes with a decreasing .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Semmler (US 6,347,923) in view of Liang (US 7,922,451).
[AltContent: textbox (opp wall)][AltContent: textbox (FC)][AltContent: textbox (LE circuit)][AltContent: oval][AltContent: textbox (wall)][AltContent: textbox (platform)]
    PNG
    media_image5.png
    621
    431
    media_image5.png
    Greyscale

Regarding claim 1, Semmler discloses:
A turbine blade (col 1 line 4), comprising:
an airfoil (col 3 lines 22-30) that extends from a platform (see annotated Fig 4) to a tip (20), and from a leading edge (16) to a trailing edge (18), the airfoil having a pressure (14) side and an opposite suction side (12), the tip having a tip region that extends from the leading edge toward the trailing edge (see Fig 4), the tip region bounded by a wall (“wall” in annotated Fi 4 above) that extends from the suction side to the pressure side at an angle (approximately perpendicular to pressure and suction sides), with a tip flag channel (42 together with broken line ellipse in annotated Fig 4) defined by at least the pressure side, the suction side and the wall, the leading edge having a leading edge cooling circuit (“LE circuit” in annotated Fig 4) that is defined from the platform to the tip flag channel, the leading edge cooling circuit in fluid communication with the tip flag channel to direct cooling fluid received from the platform radially into the tip flag channel (at FC in annotated Fig 4, see arrows K2 indicating flow direction), and the pressure side includes at least one tip dust hole (48) defined through the wall proximate …, the at least one tip dust hole having an inlet in fluid communication with the tip flag channel (at 42) and an outlet in fluid communication with a fluid surrounding the tip of the airfoil (see Fig 4) to direct particles in the cooling fluid out of the airfoil (when particles are entrained in the fluid, some will exit through hole 48 because some coolant exits through hole), …; and
at least one rib defined on the wall that extends from the suction side to the pressure (col 2 lines 59-67) side at a second angle (approximately  to direct the particles and a portion of the cooling fluid into the inlet of each of the at least one tip dust hole (ribs 52 in Fig 4 are positioned downstream and adjacent to holes 48, and thus could perform this function).
Semmler does not disclose:
the pressure side includes [the tip dust hole]
[the tip dust hole] proximate the pressure side
and the at least one tip dust hole is defined proximate the pressure side
Liang teaches:
a gas turbine engine blade having curved cooling channels extending to the tip through the pressure side wall (21), a tip rail (22), and the tip wall (23). The curved channels force the cooling air to change direction within the blade, which increases cooling of the blade tip. Also, the curved channels discharge coolant closer to the blade outer surface (col 4 lines 15-22), which improves the film cooling. The distribution of cooling hole outlets cools the tip and reduces the leakage flow of hot gases over the tip of the blade (col 4 lines 36-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine blade of Semmler by using curved cooling holes distributed across at least the pressure side wall and the tip wall, as taught by Liang to obtain the benefits of improved cooling and reduced over-tip leakage. 

s 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Semmler (US 6,347,923) in view of Liang (US 7,922,451) as applied to claim 1, and further in view of Viano (WO 2018/153796).
Regarding claim 11, the turbine blade of Semmler as modified by Liang does not teach:
the leading edge cooling circuit includes a plurality of cooling features that are spaced apart radially within the leading edge cooling circuit.

    PNG
    media_image6.png
    249
    401
    media_image6.png
    Greyscale

Viano teaches:
a turbine blade having rows (70, 80, p.17 lines 6-8) of pins extending across a leading edge cooling channel from a leading edge wall to a wall opposite the leading edge. “The wall-to-wall extending pins provide greater surface area for heat conduction, generate turbulence in the cooling fluid, and redirect heat from one part of the turbomachine component to another part of the turbomachine component by conduction.” (abstract)
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine blade of Semmler as 
Regarding claim 12, the turbine blade of Semmler as modified by Liang and by the pins of Viano teaches:
the plurality of cooling features comprise a plurality of pins (Viano: 71, 81) arranged in a plurality of rows (Viano: 70, 80), with each pin of the plurality of pins having a first pin end coupled to a first wall (Viano: 75 applied to “opp wall” in annotated Semmler Fig 4) opposite the leading edge (Viano: 91, applied to Semmler leading edge 16) and a second pin end coupled to a second wall (leading edge wall) opposite the first wall such that each pin of the plurality of pins spans the leading edge cooling circuit (see Viano Fig 5).

Claims 1, 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0370232) in view of Hahnle (US 6,328,532).

    PNG
    media_image7.png
    791
    737
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    832
    592
    media_image8.png
    Greyscale

claim 1, Lee discloses:
a turbine blade (12, see Fig 3, [0004]), comprising:
an airfoil (12) that extends from a platform (50) to a tip (18), and from a leading edge (42) to a trailing edge (44), the airfoil having a pressure side (68) and an opposite suction side (65), the tip having a tip region (see Fig 3) that extends from the leading edge (at 80) toward the trailing edge (at 86), the tip region bounded by a wall (32, see Fig 4) that extends from the suction side to the pressure side an angle (approximately perpendicular), with a tip flag channel (52, from 80 to 86 in Fig 3) defined by at least the pressure side, the suction side and the wall (see Fig 4), the leading edge having a leading edge cooling circuit (82, [0032]) that is defined from the platform to the tip flag channel, the leading edge cooling circuit in fluid communication with the tip flag channel (at 80, [0032]) to direct cooling fluid received from the platform radially into the tip flag channel, and the pressure side includes at least one tip dust hole (134, [0031]) defined through the wall proximate the pressure side, the at least one tip dust hole having an inlet (138) in fluid communication with the tip flag channel and an outlet (136) in fluid communication with a fluid surrounding the tip of the airfoil to direct particles in the cooling fluid out of the airfoil…
Lee does not disclose:
at least one rib defined on the wall that extends from the suction side to the pressure side at a second angle to direct the particles and a portion of the cooling fluid into the inlet of the at least one tip dust hole.
[AltContent: textbox ()][AltContent: textbox (scoop)][AltContent: textbox (rib)]
    PNG
    media_image9.png
    730
    768
    media_image9.png
    Greyscale

Hahnle teaches:
a gas turbine blade with a drawer 220 forming a rib (rear surface in annotated Fig 2) and a scoop (surfaces of slot 222, see Annotated Fig 2 above). The drawer “permits specific cooling of wall regions which previously were badly cooled or were not cooled at all” and the slot increases the velocity of the cooling fluid, further improving cooling (col 3 lines 24-34). Hahnle is applicable to blades with at least one cooling channel (col 2 lines 14-15) and can adequately cool the blade tip, which is known to have uneven cooling (col 1 lines 62-66). The drawer includes a rib that extends approximately perpendicularly (see claim 1) from the suction side to the pressure side (see Fig 2, col 2 line 38-39) and the scoop is formed in one piece with the rib.
COMBINATION

Regarding claim 13,the turbine blade of Lee as modified by the drawer of Hahnle, combined in the same way as described above with reference to claim 1, and for the same reasons, teaches all limitations of claim 1, and further:
the leading edge cooling circuit including a plurality of cooling features (Lee: ribs projecting radially inward and into channel 82, shown in Fig 3 and not discussed in the text) that are spaced apart radially within the leading edge cooling circuit
Thus, the combinations meets all limitations of claim 13.
Regarding claims 6 and 17, the turbine blade of Lee as modified by the drawer of Hahnle teaches:
at least one flow scoop (surfaces of Hahnle slot 222) defined on the pressure side (pressure side and suction side each have a slot 222) about a portion of a perimeter of the inlet of the at least one tip dust hole (at least radially inward/under inlet of hole 224).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


    PNG
    media_image10.png
    318
    634
    media_image10.png
    Greyscale

Lee ‘144 (US 2007/0077144) discloses a turbine blade platform region with dust holes having a funnel-like inlet for “collecting and capturing dust in the vicinity thereof for better promoting the sweeping of dust from the corresponding fillet regions of the platform” ([0084]).

    PNG
    media_image11.png
    290
    307
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    208
    232
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    379
    590
    media_image13.png
    Greyscale

Cunha (US 7,097,425) discloses a turbine airfoil with inlets 61 to a cooling microcircuit. “The trips 128 are positioned downstream of the inlet apertures 61 with respect to the direction of the cooling flow within the passages 32a b. In this way, the trips 128 impede the cooling flow within the passages 32a b and facilitate entry of the cooling air into the microcircuits 22. Although the trips in FIGS. 8, 9, 10 and 11 are shown as slanted with a rectangular cross sections, the trips of the present invention 

    PNG
    media_image14.png
    233
    186
    media_image14.png
    Greyscale

Lee ‘144 (US 4,514,144) provides evidence that it was known that ribs for promoting turbulence trap dust (col 1 lines 37-40).



    PNG
    media_image15.png
    301
    413
    media_image15.png
    Greyscale

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.

.

    PNG
    media_image16.png
    223
    211
    media_image16.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745